                    IN THE UNITED STATES DISTRICT COURT

                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA




UNITED STATES OF AMERICA               :
                                       :
            v.                         :       No. 1:19CR54-1
                                       :
STEVEN BRANTLEY SPENCE                 :

                                     ORDER

     Upon   motion     of   the   Defendant,   without   objection   by   the

Government, and for good cause shown, the sentencing in this

matter, currently set for March 17, 2021, shall be continued until

__________________________, 2021.

     So ordered this ______ day of March 2021.


                                    ____________________________
                                    United States District Judge




     Case 1:19-cr-00054-TDS Document 54-1 Filed 03/01/21 Page 1 of 1
